Exhibit 10l.

BRISTOL-MYERS SQUIBB COMPANY

1987 DEFERRED COMPENSATION PLAN

FOR NON-EMPLOYEE DIRECTORS

AMENDED EFFECTIVE JANUARY 10, 2006

Section 1. Effective Date.

The effective date of this Bristol-Myers Squibb Company 1987 Deferred
Compensation Plan for Non-Employee Directors (the “Plan”) is January 20, 1987,
except the provisions of Section 12 are effective as of January 1, 2005.

Section 2. Eligibility.

Any Director of Bristol-Myers Squibb Company (the “Company”) who is not an
officer or employee of the Company or a subsidiary thereof is eligible to
participate in the Plan.

Section 3. Deferred Compensation Account.

There shall be established on the books of the Company for each participant a
deferred compensation account in the participant’s name. At the time a
participant commences participation in the Plan, he or she shall elect to have
the amounts deferred under Section 4 credited to his or her account among the
notional investments described below. In accordance with the procedures set
forth by the Corporate Secretary’s Office of the Company, (i) a participant may
elect to change the allocation of future deferrals among the notional
investments, and (ii) during the deferral period, a participant may reallocate
amounts previously deferred among the notional investments.

 

  (a) Treasury Units. The amount credited to a participant’s deferred
compensation account as Treasury Units shall be credited with interest at a rate
equal to six-month United States Treasury bill yield for the end of the calendar
quarter.

 

  (b) Dollar Units. The amount credited to a participant’s deferred compensation
account as Dollar Units shall be credited with interest at a rate that is equal
to the Company’s weighted average return on cash investment during the current
calendar quarter.

 

  (c) Share Units.

 

  i. The amount credited to a participant’s deferred compensation account as
Share Units shall be credited in shares of the Company’s common stock equal to
the number of shares of the Company’s common stock which could have been
purchased with the amounts deferred determined by dividing the dollar value of
the amounts deferred by the Fair Market Value of a share of the Company’s common
stock on the effective date of such deferral.

 

  ii. Upon payment by the Company of dividends on its common stock, additional
Share Units shall be credited to a participant’s deferred compensation account
equal to the number of Share Units in the participant’s account as of the record
date multiplied by the amount paid per share in such dividend or distribution
divided by the Fair Market Value of a share of common stock at

 

E-10-1



--------------------------------------------------------------------------------

the payment date of such dividend. For purposes of this Plan, “Fair Market
Value” shall mean the average of the high and low sale prices of a share of the
company’s common stock on the New York Stock Exchange composite tape on the date
of measurement or, if there were no trades on such date, on the day on which a
trade occurred last preceding such date.

 

  iii. The amount of Share Units in a participant’s deferred compensation
account shall be adjusted to take into account a merger, consolidation,
reorganization, recapitalization, stock split or other change in corporate
structure or capitalization affecting the Company’s common stock, with such
adjustment to preserve without enlarging the rights of a participant with
respect to such Share Units. The manner of such adjustment shall be in the
discretion of the Corporate Secretary’s Office of the Company.

Section 4. Participant Deferrals.

(a) Mandatory Deferrals. The Board of Directors shall determine the number of
Share Units payable, as of February 1 of each year, to the participant for
membership on the Board of Directors. Such Share Units shall be deferred and
credited to such participant’s deferred compensation account pursuant to
Section 3. Twenty-five (25) percent of the retainer fee payable to the
participant for membership on the Board of Directors shall be deferred and
credited to such participant’s deferred compensation account as Share Units
until such time as the participant meets a guideline level of Share Unit or
Company common stock ownership as determined by the Board of Directors.

(b) Elective Deferrals. A participant may elect, by filing the appropriate form
pursuant to Section 8, to defer receipt for any calendar year of either (1) all
of the compensation payable to the participant for serving on the Board of
Directors and any committee thereof, (2) only the retainer fee payable to the
participant for service on the board of directors, or (3) any percentage, equal
to or exceeding twenty-five percent of the retainer fee, of the compensation
payable to the participant specified in clause (1) hereof.

Section 5. Period of Deferral.

A participant may elect to defer receipt of compensation either (1) until a
specified year in the future, but in no event more than five years after
termination of service, (2) until the cessation of the participant’s service as
a Director or (3) until the end of the calendar year in which the cessation of
the participant’s service as a Director occurs. If alternative (1) is elected,
payment will be made or will commence on February 1 of the year specified; if
alternative (2) is elected, payment will be made or will commence on the date
that is sixty days after the cessation of the participant’s service as a
director; and if alternative (3) is elected, payment will be made or will
commence on February 1 after the end of the calendar year in which the cessation
of the participant’s service as a Director occurs. Installment payments under
the Plan will be made on the anniversary of the applicable commencement date. If
any payment date specified under the Plan is not a business day, the payment
will be made on the first business day thereafter.

Section 6. Form of Payment.

A participant may elect to receive the compensation deferred under the Plan in
either (1) a lump sum in cash or (2) a number of installments in cash, not more
than ten, as specified by the participant. If installment payments are elected,
the amount of each installment shall be equal to the balance in the
participant’s deferred compensation account divided by the number of
installments remaining to be paid (including the installment in question) ).

In the event a participant does not make an election under this Section, his or
her account shall be paid out in one lump sum in cash.

 

E-10-1



--------------------------------------------------------------------------------

Section 7. Death of Participant.

A participant may elect that, in the event he or she dies prior to receipt of
any or all of the amounts payable pursuant to this Plan, any amounts remaining
in the participant’s deferred compensation account shall be paid to the
participant’s estate in cash in either (1) a lump sum paid within sixty days
following notification to the Company of the participant’s death or (2) a number
of annual installments, not more than ten, as specified by the participant. If
alternative (2) is elected and payment to the participant pursuant to clause
(2) of Section 6 has not commenced prior to death, the initial installment
payment hereunder shall be made sixty days after notification to the Company of
the participant’s death, with subsequent installment payments on the anniversary
of the commencement date, and the amount of each such installment shall be
determined as provided in the last sentence of Section 6. If alternative (2) is
elected and payment to the participant pursuant to clause (2) of Section 6 had
commenced prior to death, the installment payments to the participant’s estate
shall be made at the same time and in the same amount as such payments would
have been made to the participant had he or she survived. For purposes of this
Section 7, any amounts deferred as Share Units shall be converted to Dollar
Units by multiplying the number of Share Units credited to a participant’s
deferred compensation account on the date of his death by the Fair Market Value
on such date. Any election permitted under this Section 7 must be made prior to
the year of deferral, except that an election may be made not later than
December 31, 2006 with respect to deferrals in years 2006 or earlier, to the
extent permitted under applicable rules under Section 409A of the Internal
Revenue Code of 1986 (the “Code”).

Section 8. Time of Election of Deferral.

An election to defer compensation may be made by (i) a nominee for election as a
Director prior to his/her election for the calendar year in which he/she is
being elected (except that a person elected a Director by the Board of Directors
may make an election to defer compensation within 30 days after his/her election
as a Director, in which event such election to defer compensation shall be
effective only with respect to compensation paid for services performed after
the election to defer compensation is made) and (ii) a person then currently
serving as a Director for the next succeeding calendar year no later than the
preceding December 31. This election will be deemed to be an election to defer
compensation under this Plan for each succeeding calendar year, unless (1) the
participant elects, in accordance with Section 11, to discontinue the deferral,
(2) the Board of Directors discontinues the Plan, or (3) the election is stated,
in writing, to apply only to the first calendar year applicable under (i) or
(ii) above.

Section 9. Status of Previous Deferrals.

Any deferral election made under the Bristol-Myers Squibb Company Amended and
Restated Deferred Compensation Plan for Non-Employee Directors (the “Prior
Plan”) shall be subject to and governed by the terms of the Prior Plan.

Section 10. Manner of Electing Deferral.

A participant may elect to defer compensation by giving written notice to the
Corporate Secretary’s Office of the Company on a form provided by the Company,
which notice shall include the amount to be deferred, the form in which the
amount deferred is to be credited, the period of deferral, and the form of
payment,( including the number of installments, if any).

 

E-10-1



--------------------------------------------------------------------------------

Section 11. Effect of Election.

An election to defer compensation, including the form of deferral, shall be
irrevocable by the participant once the calendar year to which it applies has
commenced. An election may be discontinued or modified by the participant with
respect to calendar years not yet begun by notifying the Corporate Secretary’s
Office of the Company in writing no later than December 31st of the preceding
year. The following default rules will apply if no valid election is on file
specifying the matter or the intent of the participant with respect to the
matter is not clearly indicated in the applicable election that is on file;

 

  (i) The default allocation of deferred amounts will be a Dollar Units under
Section 3(b);

 

  (ii) The default period of deferral under Section 5 will be until the
cessation of the participant’s service as a Director;

 

  (iii) The default form of payment under Section 6 will be a lump sum in cash;
and

 

  (iv) The default distribution payable upon the death of participant will be as
a lump sum in cash paid within sixty days following notification to the Company
of the participant’s death.

Section 12. Further Election.

The participant shall have the one-time right with regard to funds previously
deferred to elect a further deferral of the payment of such funds by delivering
to the Corporate Secretary’s Office a written statement in a form provided by
the Company specifying the further period of deferral and the form of payment,
including the number of installments, if any, subject to the following rules:

 

  (i) Any such election may not take effect until at least 12 months after the
date on which the election is made;

 

  (ii) If any such election relates to payments that are subject to alternatives
under Section 5, the first payment with respect to such election shall be made
not earlier than five years after the date of payment would have been made
absent the further deferral election under this Section 12; and

 

  (iii) Any such election relating to a payment subject to alternative (1) under
Section 5 shall not be effective if made fewer than 12 months before the date of
the first scheduled payment (including the earliest of a series of installment
payments).

The foregoing notwithstanding, and subject to any rules or limitations that may
be imposed by the Corporate Secretary’s Office of the Company, (a) redeferrals
will be permitted to the fullest extent permitted under the Treasury Regulations
and other applicable guidance under Code Section 409A, and (b) a participant may
make an election during 2005 or 2006 relating to deferrals in years 2006 or
earlier to change the timing of any payment previously elected by the
participant (except that such election, if applicable to a payment scheduled to
be made in 2005 or 2006, must be made prior to 2006, and if made in 2006 must
not result in a distribution being made in 2006, to the extent and subject to
any applicable limitation under the rules under Code Section 409A (including
Proposed Treasury Regulation §1.409A, Preamble §XI.C., and Question and Answer
19(c) of IRS Notice 2005-1).

 

E-10-1



--------------------------------------------------------------------------------

Section 13. Participant’s Rights Unsecured.

The right of any Participant to receive future payments under the provisions of
the Plan shall be an unsecured claim against the general assets of the Company.

Section 14. Statement of Account.

A statement will be sent to each participant each year as to the value of
his/her deferred compensation account as of the end of the preceding year.

Section 15. Assignability.

No right to receive payments hereunder shall be transferable or assignable by a
participant, except by will or under the laws of descent and distribution.

 

  Section 16. Administration.

This Plan will be administered by the Corporate Secretary’s Office of the
Company, which shall have the authority to adopt rules and regulations to carry
out the Plan and to interpret, construe and implement the provisions of the
Plan; to resolve questions arising in the administration of the Plan; and to
adopt such rules and procedures as it may deem advisable for the administration
of the Plan.

Section 17. Amendment.

This Plan may at any time or from time to time be amended, modified or
terminated by the Board of Directors. No amendment, modification or termination
shall, without the consent of the participant, adversely affect such
participant’s accruals in his/her deferred compensation account as of the date
of amendment, modification or termination.

Section 18. Compliance with Code Section 409A.

Other provisions of this Plan notwithstanding, deferrals under this Plan shall
comply with the requirements under the Code, including without limitation Code
Section 409A, and Treasury Regulations (including Temporary or Proposed
Regulations and Notices) as presently in effect or hereafter implemented; (i) if
the timing of any payment under this Plan would result in a participant’s
constructive receipt of income prior to such payment, the payment will be the
earliest date after the specified payment date that distribution can be effected
without resulting in such constructive receipt; (ii) the Company shall have no
authority to accelerate any payment hereunder except as permitted under
Section 409A and regulations thereunder; and (iii) any rights of the participant
or retained authority of the Company with respect to deferrals hereunder shall
be automatically modified and limited to the extent necessary so that a
participant will not be deemed to be in constructive receipt of income relating
to the deferrals prior to the payment to ensure that the participant shall not
be subject to any penalty under Code Section 409A.

 

E-10-1